IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IN THE MATTER OF THE                          §
    PETITION OF PETER                             § No. 116, 2019
    KOSTYSHYN FOR A WRIT OF                       §
    MANDAMUS                                      §

                             Submitted: March 28, 2019
                             Decided:   April 2, 2019

                                           ORDER

       On March 12, 2019, the petitioner, Peter Kostyshyn, filed a petition for a writ

of mandamus directing the Superior Court to release him immediately to Level III

supervision. On March 12, 2019, the Senior Court Clerk issued a notice directing

Kostyshyn to show why this appeal should not be dismissed based on: (i) his failure

to comply with this Court’s July 16, 2013 order requiring him to include the filing

fee or a properly completed motion to proceed in forma pauperis with pro se filings

relating to his criminal cases; and (ii) his failure to state a basis for the issuance of a

writ of mandamus. Kostyshyn failed to respond to the notice to show cause within

the required the ten-day period, making dismissal deemed to be unopposed.

       This is the third proceeding Kostyshyn has instituted in this Court relating to

his alleged violation of probation in 2018.1 If Kostyshyn files any additional



1
  Kostyshyn v. State, 2019 WL 327961, at *1 (Del. Jan. 23, 2019) (dismissing interlocutory appeal
regarding Kostyshyn’s competency for a contested violation of probation hearing); In re
Kostyshyn, No. 115, 2019 (interlocutory appeal from the Superior Court’s February 21, 2019
rulings).
interlocutory appeals or writs in this Court relating to this violation of probation, the

Clerk is directed not to docket such filings absent leave of the Court.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(c), that this appeal is DISMISSED.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                                Justice




                                           2